Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 3rd, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a method of organizing human activity because the claim recites a method that  determines time periods for fulfilling a ride request, determines a surplus metric based on the time periods, generates a payment modifier based on the surplus metric, and displays the generated payment modifier to a transportation provider.  This is a method of managing a commercial interaction.  The mere nominal recitation of a server, requester device, and transportation provider device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, generating, and providing in a computer environment.  The claimed server, requester device, and transportation provider device are recited at a high level of generality and are merely invoked as tools to perform the determining and providing steps. Simply implementing the abstract idea on a generic computer is not a practical 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of determining, generating, and providing in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2-4 and 7-9 further narrow the abstract idea of claim 1 by e.g., defining how the surplus metric, the modifier, and an estimated surplus metric are determined for the commercial interaction.  Claims 5-6 further narrow the abstract idea of claim 1 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 10 recites a method of organizing human activity because the claim recites a method that  determines time periods for fulfilling a ride request, determines a surplus metric based on the time periods, generates a payment modifier based on the surplus metric, and displays the generated payment modifier to a transportation provider.  This is a method of managing a commercial interaction.  The mere nominal recitation of a processor, storage medium, requester device, and transportation provider device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of determining, generating, and providing in a computer environment.  The claimed processor, storage medium, requester device, and transportation 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of determining, generating, and providing in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 11-16 are directed to substantially the same abstract idea as claim 10 and are rejected for substantially the same reasons.  Claims 11-13, 15, and 16 further narrow the abstract idea of claim 10 by e.g., defining how the surplus metric, the modifier, and an estimated surplus metric are determined for the commercial interaction.  Claim 14 further narrows the abstract idea of claim 10 by defining a process of sending a message to the transportation provider regarding the modifier.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 17 recites a method of organizing human activity because the claim recites a method that  determines time periods for fulfilling a ride request, determines a surplus metric based on the time periods, generates a payment modifier based on the surplus metric, and displays the generated payment modifier to a transportation provider.  This is a method of managing a commercial interaction.  The mere nominal recitation of a computer readable medium, processor, requester device, and transportation provider device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of determining, generating, and providing in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 18-20 are directed to substantially the same abstract idea as claim 17 and are rejected for substantially the same reasons.  Claims 18-20 further narrow the abstract idea of claim 17 by e.g., defining how the surplus metric, the modifier, and an estimated surplus metric are determined for the commercial interaction.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1, 2, 4, 7, 10, 11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 (U.S. Patent Application Publication No. 2018/0322420) in view of Rathod (U.S. Patent Application Publication No. 2017/0293950), and Marco ‘239 (U.S. Patent Application Publication No. 2018/035623).
	Regarding Claim 1, Marco ‘420 teaches a computer-implemented method comprising:  generating, in response to determining that the surplus metric fails to meet a predetermined threshold, a modifier to apply to the transportation request based on the surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service.”  The “minimum amount of compensation” teaches the claimed “modifier.”  As defined in paragraph [0037] of the specification, “a modifier can include a payment amount that the transportation matching system 102 provides to a transportation provider after determining that a surplus metric of the transportation request does not meet a predetermined threshold”); and
	providing, for display by the transportation provider device, a message based on the modifier to apply to the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum 
	Marco ‘420 does not explicitly teach, however Rathod teaches determining, by a transportation matching system comprising one or more servers, a response time period for a transportation request received from a requester device, the response time period comprising a first amount of time and a first distance associated with movement of a transportation provider device to a pickup location associated with the transportation request (see Claim 1 “cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining the amount of time and distance to a pickup location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is determined.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determining, by the transportation matching system, a service time period for the transportation request comprising a second amount of time and a second distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining the amount of time and distance to a destination location as taught in Marco ‘239 since the claimed invention is merely a 
	Marco ‘420 does not explicitly teach, however Rathod teaches determining, by the transportation matching system, a surplus metric for the transportation request based on the first amount of time and the first distance associated with the response time period (see Claim 1:  “fare estimates or cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining cost based on distance and time to pick-up location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on distance and time to pick-up location.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determining, by the transportation matching system, a surplus metric for the transportation request based on the second amount of time and the second distance associated with the service time period (see [0079] “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location”).

	Regarding Claim 2, Marco ‘420 teaches wherein determining the surplus metric for the transportation request comprises utilizing a surplus baseline metric in connection with the response time period and the service time period to determine the surplus metric  (see “A surge pricing parameter may be, for example, an absolute price for a transportation request taking surge factors into account, a surge cap specifying the amount of price for a ride that is subject to surge pricing, or it may be a multiplier of a baseline or default rate normally charged for rides originating from the pickup location, which in some embodiments may be a regional baseline applicable to a large region (e.g., the baseline for Kansas City, Mo. may be different from the baseline for New York, N.Y., which may be different from the baseline for Los Angeles, Calif.)” in [0085]; “a baseline driver supply for the zone is estimated …” in [0095]-[0099]).  
	Regarding Claim 4, Marco ‘420 teaches wherein generating the modifier comprises:  determining a difference between the surplus metric and the predetermined threshold; and generating the modifier based on the difference between the surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the 
	Regarding Claim 7, Marco ‘420 teaches generating, in connection with providing the transportation request to the transportation provider device, an estimated surplus metric for the transportation request (see “minimum fare offer parameters are based on expected revenue to be generated by one or more drivers over one or more time periods” in [0111]; and
	providing, to the transportation provider device in response to the estimated surplus metric not meeting the predetermined threshold, an initial message with the transportation request indicating that the transportation request will be modified if the surplus metric fails to meet the predetermined threshold (see “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver... Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer” in [0048]).
	Regarding Claim 10, Marco ‘420 teaches a system comprising:  at least one processor; and at least one non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to (see [0032] “A processor can execute any type of instructions to achieve the operations detailed in this Specification … the activities outlined herein may be implemented with fixed logic or programmable logic (e.g., software/computer instructions executed by the processor) and the elements identified herein could be some type of a programmable processor”):
	generate, in response to determining that the surplus metric fails to meet a predetermined threshold, a modifier to apply to the transportation request based on the surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined 
	provide, for display by the transportation provider device, a message based on the modifier to apply to the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Rathod teaches determine a response time period for a transportation request received from a requester device, the response time period comprising a first amount of time and a first distance associated with movement of a transportation provider device to a pickup location associated with the transportation request (see Claim 1 “cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining the amount of time and distance to a pickup location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is determined.
determine a service time period for the transportation request comprising a second amount of time and a second distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining the amount of time and distance to a destination location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a destination location is determined.
	Marco ‘420 does not explicitly teach, however Rathod teaches determine a surplus metric for the transportation request based on the first amount of time and the first distance associated with the response time period (see Claim 1:  “fare estimates or cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining cost based on distance and time to pick-up location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of 
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine a surplus metric for the transportation request based on the second amount of time and the second distance associated with the service time period (see [0079] “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining cost based on distance and time to destination location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on distance and time to destination location.
	Regarding Claim 11, Marco ‘420 teaches wherein the instructions that cause the system to determine the surplus metric for the transportation request cause the system to utilize a surplus baseline metric in connection with the response time period and the service time period to determine the surplus metric (see “A surge pricing parameter may be, for example, an absolute price for a transportation request taking surge factors into account, a surge cap specifying the amount of price for a ride that is subject to surge pricing, or it may be a multiplier of a baseline or default rate normally charged for rides originating from the pickup location, which in some embodiments may be a regional baseline applicable to a large region (e.g., the baseline for Kansas City, Mo. may be different from the 
	Regarding Claim 13, Marco ‘420 teaches wherein the instructions that cause the system to generate the modifier cause the system to: determine a difference between the surplus metric and the predetermined threshold; and generate the modifier based on the difference between the surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009]).
	Regarding Claim 15, Marco ‘420 teaches further comprising instructions that, when executed by the at least one processor, cause the system to: generate, in connection with providing the transportation request to the transportation provider device, an estimated surplus metric for the transportation request based on a first estimated distance between a current location of the transportation provider device and the pickup location and a second estimated distance between the pickup location and the destination location (see “determining, based on one or more metrics indicative of passenger demand and driver supply associated with a transportation service, to send a first minimum fare offer to a first driver, the first minimum fare offer specifying a first minimum amount of compensation to be provided to the first driver for a first time period; tracking compensation accrued by the first driver during the first time period for servicing at least one ride for the transportation service” in [0009]); and
	provide, to the to the transportation provider device in response to the estimated surplus metric not meeting the predetermined threshold, an initial message with the transportation request indicating that the transportation request will be modified if the surplus metric fails to meet the predetermined threshold (see “driver application logic 220 may receive a minimum fare offer from 
	Regarding Claim 17, Marco ‘420 teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer system to (see [0033] “Memory 206 and 208 may store any suitable data or information utilized by computing devices 104 and 108, including software embedded in a computer readable medium”):
	generate, in response to determining that the surplus metric fails to meet a predetermined threshold, a modifier to apply to the transportation request based on the surplus metric (see [0009] “determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service”); and
	provide, for display by the transportation provider device, a message based on the modifier to apply to the transportation request (see [0048] “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also be operable to accept input from the driver regarding whether the driver accepts the offer. Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer”).
	Marco ‘420 does not explicitly teach, however Rathod teaches determine a response time period for a transportation request received from a requester device, the response time period comprising a first amount of time and a first distance associated with movement of a transportation provider device to a pickup location associated with the transportation request (see Claim 1 “cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining the amount of time and distance to a pickup location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the amount of time and distance to a pickup location is determined.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine a service time period for the transportation request comprising a second amount of time and a second distance associated with movement of the transportation provider device from the pickup location to a destination location associated with the transportation request (see [0079] “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining the amount of time and distance to a destination location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
	Marco ‘420 does not explicitly teach, however Rathod teaches determine a surplus metric for the transportation request based on the first amount of time and the first distance associated with the response time period (see Claim 1:  “fare estimates or cost based on pick-up region or a drop-off region, distance of vehicle from pick-up region and time to arrive of vehicle at pick-up region”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining cost based on distance and time to pick-up location as taught in Rathod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of matching riders with drivers where the cost is determined based on distance and time to pick-up location.
	Marco ‘420 does not explicitly teach, however Marco ‘239 teaches determine a surplus metric for the transportation request based on the second amount of time and the second distance associated with the service time period (see [0079] “The price may be calculated based on the distance and/or estimated travel time between the desired or actual pick-up location and the desired or actual drop-off location”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching method of Marco ‘420 the process of determining cost based on distance and time to destination location as taught in Marco ‘239 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 
	Regarding Claim 18, Marco ‘420 teaches wherein the instructions that cause the computer system to generate the modifier cause the computer system to: determine a difference between the surplus metric and the predetermined threshold; and generate the modifier based on the difference between the surplus metric and the predetermined threshold (see “wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” in [0009]).
	Regarding Claim 19, Marco ‘420 teaches further comprising instructions that, when executed by the at least one processor, cause the computer system to: generate, in connection with providing the transportation request to the transportation provider device, an estimated surplus metric for the transportation request based on a first estimated distance between a current location of the transportation provider device and the pickup location and a second estimated distance between the pickup location and the destination location (see “determining, based on one or more metrics indicative of passenger demand and driver supply associated with a transportation service, to send a first minimum fare offer to a first driver, the first minimum fare offer specifying a first minimum amount of compensation to be provided to the first driver for a first time period; tracking compensation accrued by the first driver during the first time period for servicing at least one ride for the transportation service” in [0009]); and
	provide, to the to the transportation provider device in response to the estimated surplus metric not meeting the predetermined threshold, an initial message with the transportation request indicating that the transportation request will be modified if the surplus metric fails to meet the predetermined threshold (see “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver... Driver application logic 220 may also display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer” in [0048]).	
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Rathod, Marco ‘239, and Meyer (U.S. Patent Application Publication No. 2017/0147951).
	Marco ‘420, Rathod, and Marco ‘239 teach the limitations of claims 1, 2, 10, and 11 as discussed above.  Marco ‘420, Rathod, and Marco ‘239 do not explicitly teach, however Meyer teaches wherein determining the surplus metric for the transportation request comprises determining an expense metric for the transportation request based on the movement of the transportation provider device in connection with the response time period and the service time period of the transportation request (see “Transportation service data store 268D may store information pertaining to on-demand information services that a user of a computing device may take to travel between locations. Information included in data store 268D includes, but is not limited to, time related information (e.g., typical response times for various geographical regions on different calendar days), costs of transportation, different classes or levels of service and associated costs and response times associated with each, and other information” in [0067]).  
	It would have been obvious to a person having ordinary skill in the art to substitute the information in Meyer as inputs evaluated in the determination of the surplus metric in Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR),.
Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Rathod, Marco ‘239, and Dusane (U.S. Patent Application Publication No. 2017/0101054).
	Regarding Claims 5 and 14, Marco ‘420, Rathod, and Marco ‘239 teach the limitations of claims 1 and 10 as discussed above.  Marco ‘420 also teaches indicating that the transportation request will be modified if the surplus metric fails to meet the predetermined threshold (see “driver application logic 220 may receive a minimum fare offer from backend system 116 and cause display of the offer to a driver. Driver application logic 220 may also … display information (e.g., parameters) associated with the minimum fare offer, such as the time duration of the minimum fare offer, the amount of the minimum fare, other information associated with the offer described herein, or any other suitable information associated with the offer” in [0048]).
	Marco ‘420, Rathod, and Marco ‘239 do not explicitly teach, however Dusane teaches determining, in connection with providing the transportation request to the transportation provider device and based on the response time period, that the first distance associated with the response time period exceeds a predetermined distance threshold; and providing, to the transportation provider device in response to the first distance meeting the predetermined distance threshold, an initial message with the transportation request (see “If the assisting vehicle is more than the threshold distance away … then the method 400 may return to 430 and continue to transmit the alert” in [0103]).  
	It would have been obvious to a person having ordinary skill in the art to substitute the alert sent in Dusane (when the distance of the vehicle exceeds a threshold) for the minimum fare offer sent in Marco ‘420.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a substitution would yield the predictable result of sending a message when a predetermined distance threshold is exceeded, where the message indicates that the transportation request will be modified (minimum fare).
Claim 6, Marco ‘420, Rathod, Marco ‘239, and Dusane teach the limitations of claim 5 as discussed above.  Rathod further teaches wherein the initial message with the transportation request indicating that the transportation request will be modified if the surplus metric fails to meet the predetermined threshold comprises an icon within a provider application (see [0126] “user interface 400 enables user and/or service provider to select or tap on one or more icons on user interface or map or select via voice or any other available manner and access associate contextual or dynamically presented relevant or contextual options or user actions 450 or menu 431 including …”).
	A person having ordinary skill in the art would be motivated to use the known technique of using an icon on a user interface to improve the display and selection of information on the driver application of Marco.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (Use of known technique to improve similar devices (methods, or products) in the same way).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Rathod, Marco ‘239, Dusane, Meyer, and Luo (U.S. Patent Application Publication No. 2018/0315148).
	Marco ‘420, Rathod, Marco ‘239, and Dusane teach the limitations of claim 7 as discussed above.  Marco ‘420, Rathod, Marco ‘239, and Dusane do not explicitly teach, however Luo teaches wherein generating the estimated surplus metric for the transportation request comprises:  generating an estimated response time period based on a first estimated distance between a current location of the transportation provider device and the pickup location (see [0066] “the ride matching module 133 may search the provider information data store 136B to identify any available providers that are located within a certain distance from the request location or have a threshold estimated time of arrival (ETA) to the request location”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco the estimated time of arrival to the request location as taught by Luo since the claimed invention is merely a combination of old elements, and in the combination 
	Marco ‘420, Rathod, Marco ‘239, and Dusane do not explicitly teach, however Meyer teaches generating an estimated service time period based on a second estimated distance between the pickup location and the destination location (see [0068] “prediction module 264 may query transportation module 266 for estimated trip duration between two geographic locations associated with an on-demand transportation service for completing a trip between the two locations. In response to the request, transportation module 266 may provide prediction module 264 with information (e.g., a distance, a time of travel, etc.) stored at data store 268D that answers the request”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco the estimated trip duration as taught by Meyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.
Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco ‘420 in view of Rathod, Marco ‘239, Smith (U.S. Patent No. 10,152,053), and Li (U.S. Patent Application Publication No. 2018/0197419).
	Marco ‘420, Rathod, and Marco ‘239 teach the limitations of claims 1, 10, and 17 as discussed above.  Marco ‘420 also teaches generating the modifier based on the density of the region and the volume of transportation requests (see “The surge multiplier may be based on any suitable information, such as supply and demand (e.g., the number of drivers in the zone and/or nearby zones and the rate of passenger requests in the zone and/or nearby zones)” in [0085]; “minimum fare offers may be managed on a per-zone basis” in [0086]).
wherein generating the modifier comprises:  determining a density of a region in which the destination location is located (see “The central control system may then gather traffic data, such as density, speeds, accidents, detours, locations of the autonomous vehicle 100 (both on the road and/or parked), passenger locations/destinations, weather data, crime data, and/or other information and determine how to best manipulate the speeds, routes, and/or directions of the autonomous vehicles 100 to clear a path for the prioritized vehicle based on the available information” in Col. 8, lines 11-19).  
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco the determining a density of a region in which the destination location is located as taught by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable. 
	Marco ‘420, Rathod, and Marco ‘239 do not explicitly teach, however Li teaches determining a volume of transportation requests in the region (see “the processing engine 112 may further determine a region in the vicinity of the start location or the destination and further determine reference information (e.g., a supply-demand density, a request density, etc.) based on information of the region” in [0078]).  
	It would have been obvious to a person having ordinary skill in the art to include in the transportation matching system of Marco the determining a volume of transportation requests in the region as taught by Li since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.

Response to Arguments
Applicant's arguments filed February 3rd, 2021 have been fully considered but they are not persuasive. 	
Applicant argues that the claims cannot be performed in the human mind because the newly amended claims require determining the distance traveled by the transportation provider device.  Applicant’s argument is moot in view of the new ground of rejection necessitated by amendments to the claims.  
Applicant argues that the claims are integrated into a practical application “by achieving a technological solution to a technological problem specific to computer networks” (p. 15, para. 2).  Specifically, Applicant argues that the claims “‘reduce[] cancellation rates of transportation requests by transportation providers’” (Id.)  Contrary to the position taken by Applicant, this is not solving a “technological problem.”  Instead, reducing cancellation rates by transportation providers solves a transportation problem (one that can be performed without a computer).  
	In addition, Applicant argues that the claims solve a “technological problem” by “improving performance of servers” (Id.) The server functions the same as it did prior to filing of Applicant’s claims.  There is no improvement to the performance of the server; rather, as described above, what claim 1 purports to improve is the performance of a commercial transaction (i.e., reducing cancellation rates in a transportation service).  
Regarding the prior art rejections, Applicant argues that “Marco fails to teach anything related to ‘a first amount of time and a first distance’” (p. 18, para. 3).  Applicant’s argument is moot in view of the new ground of rejection necessitated by amendments to the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paul (U.S. Patent Application Publication No. 2019/0050880) teaches methods for improved shared transportation services and improved queued transportation services.
	Tolkin (U.S. Patent Application Publication No. 2017/0169535) teaches estimating a cost of travel based on the estimated time to reach the pickup location from the provider's current location and the estimated time to reach the destination from the pickup location.
	Liu (U.S. Patent Application Publication No. 2017/0059336) teaches a travel coordination system having a guaranteed minimum trip price.
	Iacono (U.S. Patent No. 9,934,530) teaches application programming interfaces for courier services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571)272-4417.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628